


Exhibit 10.6


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of June
30, 2014, is among:
(a)    IHS INC., a Delaware corporation (“IHS”);
(b)    IHS GLOBAL INC., a Delaware corporation (the “Borrower”);
(d)    the LENDERS party hereto; and
(e)    BANK OF AMERICA, N.A. as Administrative Agent (the “Administrative
Agent”).
RECITALS:


IHS, the Borrower, the Administrative Agent, and the Lenders listed on the
signature pages thereto have entered into that certain Credit Agreement dated as
of August 29, 2012 (as amended by the First Amendment to Credit Agreement, dated
as of July 15, 2013 and as the same may hereafter be amended or otherwise
modified, the “Agreement”).
IHS, the Borrower, the Administrative Agent and the Lenders now desire to amend
the Agreement as herein set forth.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
ARTICLE 1.
Definitions
Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
ARTICLE 2.
Amendments
Section 2.1.    Amendment to Section 7.02 (Leverage Ratio). Section 7.02 of the
Agreement is amended by replacing “$200,000,000” with “$100,000,000”.
ARTICLE 3.
Conditions Precedent
Section 3.1.    Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:




--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received all of the following, each
dated (unless otherwise indicated) the date of this Amendment, in form and
substance satisfactory to the Administrative Agent:
(i)    Amendment. This Amendment executed by the Loan Parties and the Required
Lenders; and
(ii)    Fees and Expenses. Evidence that all fees, expenses and other charges in
connection with this Amendment shall have been paid in full.
(b)    The First Amendment to the 2013 Credit Agreement and the Third Amendment
to the 2011 Credit Agreement shall have become effective simultaneously with
this Amendment.
(c)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel.
ARTICLE 4.
Ratifications, Representations and Warranties
Section 4.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. IHS, the Borrower, the Administrative Agent, and the Lenders party
hereto agree that the Agreement as amended hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each Loan Party agrees that the obligations,
indebtedness and liabilities of the Borrower arising under this Amendment are
“Obligations” as defined in the Agreement. For all matters arising prior to the
effective date of this Amendment (including, without limitation, the accrual and
payment of interest and fees and compliance with financial covenants), the terms
of the Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed.
Section 4.2.    Representations and Warranties. IHS hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)    At the time of and immediately after giving effect to this Amendment, no
Default exists;
(b)    after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents which are not qualified by a materiality
standard are true and correct in all material respects and the representations
and warranties contained in the Loan Documents which are qualified by a
materiality standard will be true and correct in all respects, in each case on
and as of the date hereof with the same effect as though made on and as of such
date except with respect to any representations and warranties that specifically
relate to any earlier date (in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); and
(c)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Loan Party and do not and
will not: (1) violate any provision of law applicable to any Loan Party, the
articles of incorporation, bylaws, partnership agreement, membership agreement,
memorandum of association or other applicable governing document of any Loan




--------------------------------------------------------------------------------




Party or any order, judgment, or decree of any court or agency of government
binding upon any Loan Party; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party; (3) result in or require the
creation or imposition of any material lien upon any of the assets of any Loan
Party; or (4) require any approval or consent of any Person under any material
contractual obligation of any Loan Party.
IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH LOAN PARTY (BY ITS EXECUTION BELOW) REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:
(a)    WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
OF ITS EXECUTION OF THIS AMENDMENT; AND
(b)    RELEASE. RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”)
FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES
OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, IN LAW OR EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO
HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.
ARTICLE 5.
Miscellaneous
Section 5.1.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document, including any
Loan Document furnished in connection with this Amendment, will survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing will
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
Section 5.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.3.    Expenses of Administrative Agent. As provided in the Agreement,
IHS agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto, including without limitation, the costs and fees of the Administrative
Agent's legal counsel.




--------------------------------------------------------------------------------




Section 5.4.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Amendment and the effect thereof will be
confined to the provision so held to be invalid or unenforceable.
Section 5.5.    Applicable Law. This Amendment shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.
Section 5.6.    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, each Lender, IHS and the
Borrower and their respective successors and permitted assigns, except the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lenders. Any assignment or
other transfer made in violation of this Section or Section 10.04 of the Credit
Agreement shall be void.
Section 5.7.    Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy or other electronically reproduced counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic communication shall be effective as delivery of an original
executed counterpart of this Amendment.
Section 5.8.    Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent or any Lender to or for any breach of or deviation from
any covenant, condition or duty by any Loan Party shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.
Section 5.9.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10.    Entire Agreement. This Amendment and all other instruments,
documents, and agreements executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to this Amendment, and may not
be contradicted or varied by evidence of prior, contemporaneous or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto. This Amendment constitutes a Loan Document
for all purposes in connection with the Agreement and the other Loan Documents.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




Executed as of the date first written above.


IHS INC.
IHS GLOBAL INC.




By:    /s/ Stephen Green    
Stephen Green, Executive Vice President. Legal & Secretary




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as a Lender and as Administrative Agent,
By:    /s/ Patrick N. Martin    
Name:     Patrick N. Martin
Title:    Managing Director






--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender,
By:    /s/ Scott Johnson    
Name:    Scott Johnson    
Title:    Authorized Signatory    




--------------------------------------------------------------------------------




CONSENT OF GUARANTORS


Each of the undersigned Guarantors: (i) consents and agrees to this Amendment
including, without limitation, Section 4.2 thereof; (ii) agrees that the Loan
Documents to which it is a party shall remain in full force and effect and shall
continue to be the legal, valid and binding obligations of such Guarantor
enforceable against it in accordance with their respective terms; and
(iii) agrees that the obligations, indebtedness and liabilities of the Borrower
arising under this Amendment are “Obligations” as defined in the Agreement and
“Guaranteed Indebtedness” as defined in the U.S. Guaranty Agreement.


GUARANTORS


IHS INC.
IHS HOLDING INC.
IHS CERA LLC




By:    /s/ Stephen Green                        
Stephen Green, Executive Vice President, Legal & Secretary
 
R.L. POLK & CO.
CARFAX, INC.




By:    /s/ Stephen Green                        
Stephen Green, Executive Vice President & Assistant Secretary






